Case 6:20-cv-06058-SOH-MEF Document 22                 Filed 09/02/20 Page 1 of 8 PageID #: 355




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

  STEVEN HAYES                                                                         PLAINTIFF

  v.                                  Civil No. 6:20-cv-6058

  DR. THOMAS N. DANIEL; DR.
  NANETTE VOWELL; PHYSICIAN
  ASSISTANT SHARONDA S. LONG;
  DR. LARRY DAVIS D.D.S.; DR.
  MADISON TALLIAFERRO, D.S.S.;
  NURSE JASON M. JELLEY; DR. JEFFERY
  STIEVE; RORY GRIFFIN; OMBUDSMAN
  CHARLOTTE GARDNER; STAFF
  PSYCHIATRIST EUGENE Y. LEE;
  STAFF PSYCHIATRIST RAYMOND
  K. MOLDEN; STAFF PSYCHIATRIST
  SHAWN M. RICHARD; STAN WOFFARD;
  JORGE DOMINICIS; GERALD “JERRY”
  BOYLE; NURSE PARSONS; and MAIL
  ROOM SUPERVISOR SUE ALFORD                                                       DEFENDANTS

                                              ORDER

        Before the Court is the Report and Recommendation filed on August 21, 2020, by the

 Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 20). Judge Ford conducted a preservice screening of Plaintiff Steven Hayes’ complaint

 and now recommends that the Court dismiss some of Plaintiff’s claims without prejudice pursuant

 to 28 U.S.C. § 1915A. Plaintiff objects.

                                            I. BACKGROUND

        Plaintiff filed his complaint on June 9, 2020, and then filed an amended complaint on July

 14, 2020. In short, Plaintiff alleges that Defendants violated his constitutional rights in multiple
Case 6:20-cv-06058-SOH-MEF Document 22                           Filed 09/02/20 Page 2 of 8 PageID #: 356




 ways while he was incarcerated in the Arkansas Department of Correction (“ADC”), with some of

 the alleged violations starting back in 2014.1 Plaintiff seeks money damages.

          Judge Ford conducted a preservice screening and now makes four recommendations. First,

 he recommends the dismissal without prejudice of all portions of Plaintiff’s claims that occurred

 prior to June 9, 2017, the applicable statute of limitations. Second, he recommends the dismissal

 without prejudice of all official capacity claims against Defendants Griffin, Gardner, Alford, and

 McCoy, who are entitled to sovereign immunity. Third, he recommends the dismissal without

 prejudice of all individual capacity claims against Defendants Lee and Richard for failure to allege

 any facts connecting those defendants to the claims in this case. Fourth, he recommends the

 dismissal without prejudice of all claims against Defendants Griffin and McCrory for failure to

 state a claim upon which relief can be granted. Plaintiff has filed timely objections to the first,

 third, and fourth recommendations, and concedes that the second recommendation should be

 adopted.

                                                     II. DISCUSSION

          “[T]he specific standard of review depends, in the first instance, upon whether or not a

 party has objected to portions of the report and recommendation.” Anderson v. Evangelical

 Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

 “objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

 356, 358-59 (8th Cir. 1990). The Court applies a liberal construction when determining whether

 pro se objections are specific. Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995). In the

 absence of objections, the Court “need only satisfy itself that there is no clear error on the face of

 the record.” Fed. R. Civ. P. 72 advisory committee’s note, subd. (b).


 1
  Judge Ford detailed the substance and allegations surrounding each of Plaintiff’s fourteen claims in the instant Report
 and Recommendation. It is unnecessary to repeat that information here.

                                                            2
Case 6:20-cv-06058-SOH-MEF Document 22                             Filed 09/02/20 Page 3 of 8 PageID #: 357




            As stated above, Judge Ford makes four separate recommendations. The Court will

 separately address each.

            A. Statute of Limitations

            Plaintiff filed this case on June 9, 2020. Several of his claims relate to allegations of

 constitutional deprivations that occurred prior to June 9, 2017. Judge Ford recommends the

 dismissal without prejudice of any claim to the extent that it concerns allegations occurring prior

 to June 9, 2017.2 Plaintiff objects specifically to the dismissal of one of his pre-June 9, 2017 claims

 involving Defendants Molden alleged failure to provide adequate treatment and medication for

 Plaintiff’s psychiatric issues from December 2014 to the present. Plaintiff argues that he has

 alleged a continuing violation, so the statute of limitations should not commence until the last

 incident of inadequate medical care. Accordingly, Plaintiff argues that the Court should not

 dismiss any part of his claim related to the denial of treatment for his insomnia, anxiety, and mental

 illnesses.

            Section 1983 does not contain its own statute of limitations. Rather, causes of action under

 section 1983 are governed by “the most appropriate or analogous state statute of limitations.”

 Goodman v. Lukens Steel Co., 482 U.S. 656, 660 (1987). In Arkansas, the three-year personal

 injury statute of limitations, codified at Ark. Code Ann. § 16-56-105(3), is applicable to section

 1983 cases. See Miller v. Norris, 247 F.3d 736, 739 (8th Cir. 2001). The date when a section 1983

 cause of action accrues “is a question of federal law that is not resolved by reference to state law.”

 Wallace v. Kato, 549 U.S. 384, 388 (2007) (emphasis in original); see also Montin v. Estate of

 Johnson, 636 F.3d 409, 413 (8th Cir. 2011). Thus, Plaintiff was required to file his lawsuit within

 three years of the date his claims accrued. Section 1983 claims accrue “when the plaintiff has a



 2
     Judge Ford notes, however, that this would not dismiss any claim in its entirety.

                                                              3
Case 6:20-cv-06058-SOH-MEF Document 22                  Filed 09/02/20 Page 4 of 8 PageID #: 358




 complete and present cause of action, that is, when the plaintiff can file suit and obtain relief.”

 Wallace, 549 U.S. at 388. Under that rule, Plaintiff’s tort cause of action accrues, and the statute

 of limitations commences to run, when he knew or should have known of the injury that forms the

 basis of the claim. Id. at 391.

        Accrual can be delayed under the “continuing violations” theory, see Montin, 636 F.3d at

 416, but the doctrine applies only to claims “composed of a series of separate acts that collectively

 constitute one unlawful practice.” Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015) (alteration

 and internal quotation marks omitted). Judge Ford has not been given the opportunity to address

 the continuing violation doctrine. The Court is unaware of any Eighth Circuit cases applying the

 continuing violation doctrine in this context. The Fifth Circuit has said that the definition and

 application of the continuing violation doctrine is “inconsistent and confusing,” Glass v. Petro-

 Tex Chemical Corp., 757 F.2d 1554, 1560 (5th Cir. 1985), and that there are no clear standards.

 Berry v. Board of Supervisors, 715 F.2d 971, 981 (5th Cir. 1983). The Second Circuit has held

 “that the continuing violation doctrine can apply to Eighth Amendment claims of medical

 indifference brought under 42 U.S.C. § 1983 when the plaintiff . . . ‘allege[s] both the existence of

 an ongoing policy of [deliberate indifference to a serious medical need] and some non-time-barred

 acts taken in furtherance of that policy.’” Shomo v. City of N.Y., 579 F.3d 176, 179-82 (2d Cir.

 2009) (citing Harris v. City of N.Y., 186 F.3d 243, 250 (2d Cir. 1999)).

        This case is at the initial stage and no factual record has been developed. “Because the

 Eighth Circuit has not addressed the application of the continuing violation doctrine in this context,

 because the courts have recognized that the application of that doctrine is not always clear-cut,

 because no factual record has been developed, and because the magistrate judge did not have the

 opportunity to address the doctrine, the Court has decided that it would be better to permit the



                                                   4
Case 6:20-cv-06058-SOH-MEF Document 22                             Filed 09/02/20 Page 5 of 8 PageID #: 359




 action to go forward on the [claims that partially fall outside the three-year limitations period] and

 address the statute of limitations issues at a later stage, after the defendants have responded to the

 complaint, and after a fuller record has been developed.” Winston v. Kelly, No. 5:10-cv-0180-

 JLH-JJV, 2011 WL 3444193, at *1 (E.D. Ark. Aug. 8, 2011). The Court will decline to adopt the

 instant Report and Recommendation to the extent that it recommends dismissal of any portion of

 Plaintiff’s claims that occurred before June 9, 2017.3

          B. Sovereign Immunity

          Plaintiff has brought official capacity claims against Defendants Griffin, Gardner, Alford,

 and McCoy, who are employees of the ADC. Judge Ford recommends that these claims should

 be dismissed pursuant to the doctrine of sovereign immunity. Plaintiff states in his objections that

 he accepts this recommendation.

          Being well and sufficiently advised, and finding no clear error on the face of the record,

 the Court will adopt this recommendation. Sovereign immunity bars Plaintiff’s official capacity

 claims against Defendants Griffin, Gardner, Alford, and McCoy, who are alleged to be employees

 of the ADC, which is a state agency. See Murphy v. State of Ark., 127 F.3d 750, 754 (8th Cir.

 1997). These claims shall be dismissed without prejudice.

          C. Causal Connection

          Plaintiff has named Defendants Lee and Richard as defendants to this lawsuit, but has not

 alleged any facts related to them. Judge Ford recommends the dismissal without prejudice of

 Plaintiff’s individual capacity claims against Defendants Lee and Richard because he has not

 alleged any facts linking them with the claims in this case. Plaintiff objects, stating that Defendants




 3
  In doing so, the Court expresses no opinion at this time as to the validity or applicability of the continuing violations
 doctrine to this case.

                                                             5
Case 6:20-cv-06058-SOH-MEF Document 22                  Filed 09/02/20 Page 6 of 8 PageID #: 360




 Lee and Richard failed to treat his insomnia or anxiety, beginning back in December 2014, and

 continuing through today.

        “Liability under section 1983 requires a causal link to, and direct responsibility for, the

 deprivation of rights. To establish personal liability on the part of a defendant, [the plaintiff] must

 allege specific facts of personal involvement in, or direct responsibility for, a deprivation of [his]

 constitutional rights.” Clemmons v. Armontrout, 477 F.3d 962, 967 (8th Cir. 2007) (citation and

 internal quotation marks omitted). Merely listing a defendant in a case caption is insufficient to

 support a claim against that defendant. Krych v. Hass, 83 Fed. App’x. 854, 855 (8th Cir. 2003)

 (stating that court properly dismissed pro se complaint that was silent as to defendant except for

 his name appearing in caption)

        Plaintiff names Defendants Lee and Richard as defendants in the case caption but alleges

 no facts related to them. Thus, Plaintiff has failed to state facts showing that Defendants Lee and

 Richard had any personal involvement in the alleged constitutional violations. Plaintiff cannot use

 his objections to state such facts because allegations may only be asserted in a complaint. Cf. K.

 T. v. Culver-Stockton Coll., No. 4:16-cv-165 CAS, 2016 WL 4243965, at *5 (E.D. Mo. Aug. 11,

 2016) (refusing to consider allegations asserted for the first time in a response brief opposing a

 motion to dismiss), aff’d, 865 F.3d 1054 (8th Cir. 2017); see also Morgan Distrib. Co., Inc. v.

 Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989) (“[I]t is axiomatic that a complaint may not

 be amended by the briefs in opposition to a motion to dismiss.”). Accordingly, Plaintiff’s claims

 against Defendants Lee and Richard should be dismissed.

        D. Grievance Claims

        Plaintiff has asserted claims against Defendants Griffin and McCoy related to their

 treatment of the grievances he has filed. He states that Defendants Griffin and McCoy “twist



                                                   6
Case 6:20-cv-06058-SOH-MEF Document 22                  Filed 09/02/20 Page 7 of 8 PageID #: 361




 words” and make false statements when responding to his grievances, and that Defendant Griffin

 does not investigate allegations made in grievances. Judge Ford recommends that these claims

 should be dismissed because there is no constitutional right to an adequate grievance procedure.

 Plaintiff objects, arguing that Defendants Griffin and McCoy’s inadequate handling of his

 grievances contributes to his suffering, in violation of the Eighth and Fourteenth Amendments.

          To establish a claim under section 1983, a plaintiff must show a deprivation, under color

 of law, of a right, privilege, or immunity secured by the Constitution or the laws of the United

 States. Dunham v. Wadley, 195 F.3d 1007, 1009 (8th Cir. 1999). Inmates do not have a

 constitutionally protected right to a grievance procedure. Lomholt v. Holder, 287 F.3d 683, 684

 (8th Cir. 2002) (citing Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.1993)). “Therefore, a prison

 official’s failure to respond to an inmate’s grievances . . . without more, is not actionable under §

 1983.” Evans v. Jones, No. 1:07-cv-1036-HFB, 2007 WL 2343843, at *1 (W.D. Ark. Aug. 14,

 2007).

          “Rather, prison inmates have a constitutional right to petition the government for redress

 through a right of access to the courts.” Blagman v. White, 112 F. Supp. 2d 534, 542 (E.D. Va.

 2000) (citing Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)). A jail’s “refusal to entertain such

 grievances does not compromise the inmate’s constitutional rights, as access to the courts would

 still be available.” Id. (citation omitted). “[A]ny alleged due process violation arising from the

 alleged failure to investigate . . . grievances is indisputably meritless.” Geiger v. Jowers, 404 F.3d

 371, 374 (5th Cir. 2005).

          The Court agrees with Judge Ford that Plaintiff fails to state a cognizable claim related to

 an inadequate grievance procedure. Even if Defendants Griffin and McCoy failed to adequately

 respond to and investigate his grievances, Plaintiff still had the ability to access the courts for



                                                   7
Case 6:20-cv-06058-SOH-MEF Document 22               Filed 09/02/20 Page 8 of 8 PageID #: 362




 relief. Thus, Plaintiff’s claims against Defendants Griffin and McCoy should be dismissed without

 prejudice.

                                      III. CONCLUSION

        Upon de novo review of all specific objections, the Court finds for the above-discussed

 reasons that the Report and Recommendation (ECF No. 20) should be and hereby is ADOPTED

 IN PART. Plaintiff’s official capacity claims against Defendants Griffin, Gardner, Alford, and

 McCoy are DISMISSED WITHOUT PREJUDICE pursuant to the doctrine of sovereign

 immunity. Plaintiff’s individual capacity claims against Defendants Griffin and McCoy regarding

 grievances are also DISMISSED WITHOUT PREJUDICE for failure to state a claim upon

 which relief can be granted.     Plaintiff’s claims against Defendants Lee and Richard are

 DISMISSED WITHOUT PREJUDICE for failure to allege facts related to those defendants.

        The Clerk of Court is DIRECTED to terminate Defendants Griffin, Lee, and Richard as

 defendants to this case. All other claims and defendants not specifically discussed in this

 conclusion remain for service, which will be addressed by separate order.

        IT IS SO ORDERED, this 2nd day of September, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                8
